DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
Applicant’s remarks, filed June 3, 2022, with respect to claims 1 and 5 have been considered.  The objection of claims 1 and 5 and rejection of claim 1 have been withdrawn. 
REASONS FOR ALLOWANCE
Claims 1-8 are allowed.  The following is an examiner’s statement of reasons for allowance:
KR 2013-0029220, Foreign Patent Document B2, listed on IDS received April 8, 2020, is considered the closest prior art of record.  The prior art teaches a housing containing a first ionizer and a second ionizer, attached to a first rail and a second rail, respectively, and located at opposite ends of alternating parallel plates, whereas alternating parallel plates are collecting plates and voltage plates that is a dust collecting part. However, the prior art of record fails to teach or fairly suggest a control unit to control an operation of the high voltage power supply.  Additionally, it would not have been obvious to one of ordinary skill in the art at the effective filing date to provide a control unit to control an operation of the high voltage power supply because none of the prior art of record suggests this modification. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI TURNER whose telephone number is (571) 272-1203. The examiner can normally be reached Monday - Friday, 10:00 am - 2:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONJI TURNER/Examiner, Art Unit 1776                                                                                                                                                                                                        June 8, 2022




/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776